                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      STATESBORO DIVISION


 EARNEST BARNARD CLAYTON,

                  Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-158


         V.



 CHRISTINA EVANS,et al..

                  Defendants.


                                               ORDER


        The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge's Report and Recommendation,(doc. 6). For the reasons which

follow, the Court GRANTS Plaintiff leave to amend,(doc. 8-1), ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion ofthe Court,DIRECTS the Clerk of Court to CLOSE

this case and enter the appropriate judgment of dismissal, and DENIES Plaintiff informa pauperis

status on appeal.

        Plaintifffiled this action on December 11, 2017.' (Doc. 1). On January 14, 2019, Plaintiff

submitted a motion requesting leave to file an Amended Complaint ("First Proposed Amended

Complaint"). (Doc. 4). In the Report and Recommendation issued March 18,2019,the Magistrate

Judge examined the entirety of the record, including Plaintiffs First Proposed Amended

Complaint,(doc. 4-1), and found that Plaintiff was barred from proceeding in forma pauperis

because Plaintiff previously filed at least three other actions which qualified as strikes under 28

U.S.C. § 1915(g).^ (Doc. 6, pp. 3-4). Additionally, the Magistrate Judge determined that



' Plaintiff filed a Motion for Leave to Proceed in Forma Pauperis, (doc. 2), and an Inmate Account
Statement,(doc. 3), the same day.

  Plaintiff does not object to this conclusion. (Doc. 8).
Plaintiffs allegations, taken as a whole, did not create an imminent danger of serious physical

injury, as required to overcome the three-strikes bar in § 1915(g). (Id at pp. 4-7). The Magistrate

Judge, therefore, recommended the Court dismiss Plaintiffs Complaint. (Id at p. 1); Dupree v.

Palmer. 284 F.3d 1234, 1236 (11th Cir. 2002). However, the Magistrate Judge explicitly stated

Plaintiffcould choose to pursue his claims by filing a separate action and pay the filing fee upfront.

(Id at p. 7 n.6). This remains true.

        In lieu of Objections, Plaintiff filed a Motion for Leave to File an Amended Complaint

("Second Proposed Amended Complaint"). (Docs. 8,8-1). Plaintiff writes that he "made a number

of mistakes regarding facts" and "date[s] and other issues," and that he desires to "try to cure any

deficiencies" noted in the March 18, 2019 Report and Recommendation. (Doc. 8, p. 1).

Additionally, Plaintiff requests to substitute a named individual for one of his three John Doe

Defendants.^ (Id) In support of his Motion, Plaintiff attaches a 14-page Second Proposed

Amended Complaint,(doc. 8-1), and a letter from inmate L. Gray,(doc. 8-2).

        The Court has conducted a de novo review of the entire record, including Plaintiffs

original Complaint,(doc. 1), his First Proposed Amended Complaint,(docs. 4, 4-1), his Second

Proposed Amended Complaint,(docs. 8, 8-1), and the letter from L. Gray,(doc. 8-2), submitted in

response to the Report and Recommendation. The Court agrees with the Magistrate Judge's

recommendation of dismissal.


        Importantly, this determination is not necessarily the end to Plaintiffs claim. Rather, it

means only that Plaintiff must refile his action and pay the entire filing fee up front if he desires to

litigate his claim on the merits. Dupree. 284 F.3d at 1236. Congress enacted the Prison Litigation

Reform Act("PLRA"), in part, to "curtail abusive prisoner litigation." Id; Mitchell v. Farcass.



^ Plaintiff named 20 Defendants and included three John Doe Defendants and one Jane Doe Defendant in
his original Complaint. (Doc. 1, p. 4).
112 F.3d 1483, 1488 (11th Cir. 1997). However, "[t]he second purpose animating the PLRA is

Congress' desire to continue to allow prisoners to pursue meritorious litigation." Harris v. Garner.

216 F.3d 970, 1005 (11th Cir. 2000)(noting that the goals of the PLRA are to "conserve judicial

resources" and to "continue to allow prisoners to pursue meritorious litigation"). Having

determined that frivolity review alone did not strike the right balance between judicial resources

and the right of prisoners to litigate in federal courts, the PLRA created additional safeguards, of

which § 1915(g) is one. Id at 1004-06. Thus, all incarcerated individuals may bring federal

claims informa pauperis, but once a prisoner has filed three lawsuits which courts have dismissed

as frivolous, malicious, or for failing to state a claim, § 1915(g) protects against a continuing

onslaught ofadditional frivolous filings by requiring that prisoner pay the filing fee upfront before

bringing any additional actions.

       However, to ensure that the filing fee would not prevent incarcerated individuals who are

otherwise barred from proceeding in forma pauperis from seeking redress from courts in life-

threatening situations. Congress "deliberate[ly] [left] an exception for claims of imminent threat

of serious physical injury ...." Miller v. Donald. 541 F.3d 1091, 1096 (11th Cir. 2008)(noting

that a "blanket injunction" prohibiting all informa pauperis filings "would be overinclusive" and,

thus. Congress tailored the limits on informa pauperis filings "to minimize the exclusion of valid

claims that involve fundamental interests"). When an inc£ircerated person with a history of filing

unmeritorious litigation faces an imminent danger ofa serious physical injury, courts can consider

such a claim without requiring the prisoner pay the filing fee upfront. Id (observing that § 1915(g)

creates a "relatively narrow rule-and-exception pairing").       The imminent danger exception

balances the importance ofproviding redress to prisoners facing a serious,imminent injury against

the PLRA's other goals of "preserv[ing] judicial resources and curtailing] lawsuits filed by

prisoners who have abused the legal system." Sussman v. Hampton. 703 F. App'x 761, 765 (11th
Cir. 2017). The question the courts must answer is whether the danger is both imminent and
serious enough to justify allowing an inmate with a history of frivolous filings to skirt the filing

fee and continue litigating informa pauperis in federal court. Id

        The Magistrate Judge considered Plaintiffs Complaint,(doc. 1), and his First Proposed

Amended Complaint,(doc. 4-1), when issuing his Report and Recommendation but ultimately

recommended the Court dismiss Plaintiffs action without prejudice.'* (Id at pp. 2,4-7); Dollar v.

Coweta Ctv. Sheriff Office, 446 F. App'x 248, 249 n.l (11th Cir. 2011)(finding it appropriate to

construe a pro se plaintiff-inmate's pleadings together during frivolity review before dismissing

with prejudice). In determining that § 1915(g) barred Plaintifffrom proceeding informa pauperis,

the Magistrate Judge found that Plaintiff failed to show "why the danger he asserts he faces is

imminent." (Doc. 6, p. 5). The Magistrate Judge examined Plaintiffs litigation history, including

Plaintiffs year-long delay between filing his lawsuit and moving to add additional factual

allegations ofimminent danger.^ (Id at pp. 6-7,7 n.5). The Magistrate Judge observed that "the

unsanitary prison conditions Plaintiff complains of date back to 2015 or 2016 and were included

in his prior lawsuits[,]" and noted that Plaintiff, in his original Complaint, did not allege injuries

from dust and dirt but rather "asserted a different injury arising from excessive ventilation." (Id

at 5-6, 6 n.4). Finally, the Magistrate Judge found that Plaintiff failed to allege that "he was in

imminent danger on December 11, 2017, when he brought this § 1983 action." (Id at p. 6).

        After a review of the entire record, the Court agrees with the Magistrate Judge's

conclusions. Plaintiff is prevented from proceeding in forma pauperis because other courts



  After considering in full Plaintiffs First Proposed Amended Complaint, the Magistrate Judge denied
leave to amend because "Plaintiffs action would still be subject to dismissal even if leave to amend were
granted." (Doc. 6, p. 2).

^ Specifically, the Magistrate Judge noted that Plaintiff failed to follow up on the case or take any action
from December 11, 2017(when Plaintiff filed this action) to January 14, 2019(when Plaintiff first moved
to amend). (Id at p. 7 & n.5). This year-long delay weighed against a finding of imminent danger. (Id)
rejected at least three of his previous filings as frivolous, malicious, or otherwise failing to state a

claim (a conclusion to which he does not object). 28 U.S.C. § 1915(g). The Court also finds that

Plaintiffs pleadings fail to show an imminent danger of physical injury. While Plaintiff did not

submit Objections, he did request leave to file a Second Proposed Amended Complaint. (Docs. 8,

8-1). Plaintiffs Second Proposed Amended Complaint contains the same factual allegations

reviewed by the Magistrate Judge in the above-styled action. (Doc. 6 at pp. 2, 5-7; Doc. 8-1,

pp. 9-10). Like Plaintiffs other pleadings (in this action and in other actions before this Court),

the alleged facts span from 2015 to 2019 and discuss a wide variety of complaints regarding

Plaintiffs conditions of confinement (e.g., contaminated meals, assaults by other inmates, and

cells which are both poorly ventilated and dusty, but which are also exposed to outdoor winds and

temperatures). (Doc. 8-1, pp. 6-13).

       The only substantial difference between Plaintiffs First Proposed Amended Complaint,

(doc. 4-1), and his Second Proposed Amended Complaint,(doc. 8-1), is that Plaintiff now includes

a conclusory allegation that he was in imminent danger at the time he filed his original Complaint.

(Doc. 8-1, p. 6). Though this lawsuit has been pending since December 11,2017,Plaintiffs March

27,2019 filings are his first attempt to "cure" this "deficiency." (Doc. 8, p. 1). Plaintiff provides

no new facts in support ofthis pleading—rather, he simply asserts that all the conditions of which

he originally complained and those which he added a year later in his First Proposed Amended

Complaint—existed at the time of filing. (Doc. 8-1, pp. 3-8).

       This Court finds that this significantly belated assertion, viewed in the context of the

Complaint as a whole, is not sufficient to show that Plaintiff was, in fact, in imminent danger at

the time he filed his Complaint, as is necessary to overcome the three-strikes bar. Rather, the

Second Proposed Amended Complaint, like the First Proposed Amended Complaint, is merely an

opportunistic amendment meant only to avoid court enforcement of PLRA's three-strikes rule.
There is no indication anywhere, outside ofthe self-serving and belated amendments,that Plaintiff

suffered these effects at the time offiling. Rather, both Proposed Amended Complaints show only

that "plaintiff is a seasoned vexatious litigant who has read ... § 1915(g)and is manipulating it to

serve his ends." Ball v. Allen. No. CIV.A. 06-0496, 2007 WL 484547, at *3 (S.D. Ala. Feb. 8,

2007)(quoting Skillem v. Jackson. 2006 WL 1687752, *2(S.D. Ga. June 14, 2006)).

       In denying Plaintiffs First Proposed Amended Complaint,(doc. 4-1),the Magistrate Judge

considered the additional arguments raised in the First Proposed Amended Complaint and found

that, even as amended,the pleadings did not show Plaintifffaced an imminent danger of a serious

physical injury. (Doc.6, pp. 5-7). The Magistrate Judge determined that the pleading was "nearly

identical to many of [Plaintiffs] other complaints already determined to be deficient by this

Court." (Id at pp. 2, 6-7). Additionally, the Magistrate Judge found that the First Proposed

Amended Complaint "raise[d] many of the same unrelated issues from [Plaintiffs] previous

complaints, such as poor prison sanitation, lack of due process for his placement in administrative

segregation, excessive force, retaliation, and failure to protect." (Id)

       Plaintiffs most recent filings do nothing to alter any ofthe Magistrate Judge's conclusions,

nor does his reiteration of substantially the same facts in his First Proposed Amended Complaint

make his Second Proposed Amended Complaint any less futile. Gibson v. Doe.629 F. App'x 868,

871 (11th Cir. 2015)(affirming dismissal of a plaintiff-inmate's proposed amended complaint

when the complaint, as amended, would still be subject to dismissal); Faulkner v. Monroe Ctv.

Sheriffs Dep't. 523 F. App'x 696, 702 (Ilth Cir. 2013). Although the Court determines that

Plaintiffs Second Proposed Amended Complaint suffers from the same deficiencies the

Magistrate Judge found in Plaintiffs First Proposed Amended Complaint, the Court GRANTS

Plaintiff leave to amend.
       When a court examines the entire record, including any proposed amended complaints, and

determines that the complaint, if amended, would still be subject to dismissal, the difference

between granting and denying leave to amend is purely procedural. In both circumstances, the

proposed amendment is fully considered, and, in both circumstances, the action is dismissed.

However, some Eleventh Circuit case law suggests that, when a pro se plaintiff moves to amend

instead of amending as a matter of course, courts should always grant leave to amend (no matter

how futile) before dismissing an action (no matter how frivolous). Toenniges v. Ga. Dep't of

Corr.. 502 F. App'x 888, 889-90(llth Cir. 2012)(observing that when a pro se plaintiff requests

leave to amend during the time to amend as a matter of course, trial courts should grant.leave to

amend even when the action, as amended, would still be dismissed). Thus, the Court GRANTS

Plaintiff leave to amend as to his Second Proposed Amended Complaint and has considered the

Second Amended Complaint in this Order.

       For the reasons set forth above, the Court ADOPTS the Magistrate Judge's Report and

Recommendation as the opinion of the Court. The Court GRANTS Plaintiff leave to amend,

doc. 8-1, and DISMISSES without prejudice Plaintiffs Complaint. The Court DIRECTS the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal and DENIES

Plaintiff informa pauperis status on appeal.

       SO ORDERED,this /0"^av of May,2019.


                                      J. RANDATTIALL, CHIEF JUDGE
                                      UNITED ^TES DISTRICT COURT
                                     -SeUTHEltN DISTRICT OF GEORGIA
